Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0013
  Lower Tribunal Nos. 18-192 AP, 18-337 AP, 18-370 AP, 17-11528 SP,
  18-194 AP, 18-190 AP, 18-193 AP, 18-335 AP, 18-358 AP, 18-369 AP,
       18-191 AP, 18-336 AP, 18-334 AP, 18-371 AP, 18-372 AP
                          ________________


                 Geico Indemnity Company, et al.,
                                 Appellants,

                                     vs.

             Quality Diagnostic Healthcare Inc., etc.,
                                  Appellee.



    Appeals from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer and Lawrence D. King, Judges.

     Smith, Gambrell & Russell, LLP, and John P. Marino, and Kristen L.
Wenger, and Drew Krieger, and Lindsey R. Trowell, and Edward K. Cottrell
(Jacksonville), for appellants.

     Christian Carrazana, P.A., and Christian Carrazana, for appellee.


Before EMAS, MILLER, and LOBREE, JJ.
     PER CURIAM.

     Through these consolidated appeals, appellant, Geico Indemnity

Company, challenges a series of final judgments entered in favor of

appellee, Quality Diagnostic Healthcare, Inc. Geico contends the lower

tribunal erred in interpreting section 672.736(1)(a)(5), Florida Statutes.

Recognizing the able trial court did not have the benefit of our decision in

Geico General Insurance Co. v. Beacon Healthcare Center Inc., 298 So. 3d

1235 (Fla. 3d DCA 2020) at the time judgment was rendered, we agree and

reverse and remand the orders under review for further proceedings in

accordance with this binding precedent.

     Reversed and remanded.




                                     2